RylaND, Judge,
delivered the opinion of the court.
1. The only question before this court involves the propriety of the action of the Circuit Court in striking out defendant’s answer. This answer was properly stricken out; it sets forth no legal defence to the demand of the price of the subscription. The only important condition to that subscription is the location of an office at Union. The petition avers that such office was opened at Union. The defendant misconceives the 11th stipulation set forth in the exhibit to the plaintiffs’ petition. That stipulation is no condition precedent. It appoints and constitutes a committee, Messrs. J. Halligan, Elisha B. Jef-*514fress and Alexander Chambers, to see that the stipulations are and will be complied with before the subscriptions are paid to the builders of the line. Now the appointment of this committee fulfills the stipulation. As well might the 10th stipulation be called a condition precedent. The answer sets up no de-fence in law, and the petition averring the performance of all things to be done on the part of the plaintiffs, it is sufficient to support the judgment. The best defence, in all such cases is, to pay the subscription. When important public works are proposed, and our citizens, feeling the necessity for such, and hoping to derive advantages which are too often greatly overestimated, are induced to subscribe money for the prosecution of such works, the best policy, as well as the best defence in law is, to pay off such subscriptions with as little cost as possible.
The judgment of the Circuit Court is affirmed,
Judge Scott concurring ; Judge Gamble not sitting.